Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10307516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Comment
The Allowable Subject Matter indicated for claims 41 and 45 in the Offices Action mailed on 04/12/2022 is included into the independent claim 40 and newly added independent claim 47. Since the updated  search did not bring any reference that constitutes potential 102 or 103 rejections, the claims are allowed over the prior art of record. 
ALLOWABLE CLAIMS 
Claims 40 and 42-47 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Offices Action mailed on 04/12/2022, i.e.:
the closest prior art of record Robinson et al. (US 2011/0245682) and Arons et al. (US 2009/0177051) alone or in combination fail to teach or suggest the steps of “measuring a plurality of sound pressure waves with microphone and computing with the controller a sound pressure based on the plurality of measured sound pressure waves” and “sensing with microphone a second sound pressure wave at a second location”.
Regarding claim 40, Robinson et al. (US 2011/0245682) discloses most of claimed limitation but is silent about the us of microphone as a leak detection device.
Arons et al. (US 2009/0177051) remedies this deficiency.
However, none of cited art teach or suggest the step of measuring a plurality of sound pressure waves with microphone and computing with the controller a sound pressure based on the plurality of measured sound pressure waves.
Regarding claim 47, Robinson et al. (US 2011/0245682) discloses most of claimed limitation but is silent about the us of microphone as a leak detection device.
Arons et al. (US 2009/0177051) remedies this deficiency.
However, none of cited art teach or suggest the step of sensing with microphone a second sound pressure wave at a second location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781